Arnold, J.,
delivered the opinion of the court.
It was competent to prove the facts averred in appellant’s third and amended plea by parol testimony, and they were sufficient to relieve him from personal liability. There are authorities to the contrary, but the doctrine established in this State sustains the "Validity of such pleas, at least as between the original parties to the transaction, and it is well supported by authority. Davis v. Hen*3derson, 25 Miss. 549; Hardy v. Pilcher, 57 Id. 18; 1 Parson’s Notes and Bills, 168; 1 Daniel on Neg. Insts. § 418; McClellan v. Reynolds, 49 Mo. 312 ; Haile v. Pierce, 32 Md. 327; Baldwin v. Bank of Newbury, 1 Wall. 234; Mechanics’ Bank v. Bank of Columbia, 5 Wheat. 326 ; Babcock v. Beman, 11 N. Y. 200 ; Mott v Hicks, 13 Am. Dec. 550, and notes.
It is true that generally extrinsic testimony is not admissible to vary or explain negotiable instruments; but one exception to the rule is, that when anything appears on the face of the paper to suggest a doubt as to the party bound, or the character in which any of the signers acted in affixing his name, parol testimony may be admitted, as between the original parties, to show the true intent and meaning of the parties. Authorities supra. Enough appears on the face of the bill sued on in the case at bar, to bring it within this exception.

The demurrer is overruled, the judgment reversed, and the case, remanded for further proceedings.